DXP Enterprises, Inc. 7272 Pinemont Drive Houston, TX 77040 July 21, 2010 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 RE:DXP Enterprises, Inc. Registration Statement on Form S-3 (File No. 333-168239) Dear Sir: Please take this letter as the request of DXP Enterprises, Inc. to withdraw its Registration Statement on Form S-3 (file no. 333-168239) together with all exhibits thereto. This request is being made in light of an EDGAR filing error.A Form S-3A has been filed in place of the Form S-3. No securities were sold as a result of the Registration Statement. If you have any questions regarding this request, please contact me at 713-996-4700. Sincerely, /s/Mac McConnell Mac McConnell Senior Vice President and CFO
